DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 3/10/2021 with respect to the Specification and Claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 3/10/2021 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s cancellations of Claims 9, 11, 13, 14, and 20 filed 3/10/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are obviated.

Allowable Subject Matter
Claim(s) 1-8, 10, 12, and 15-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a method for determining a body composition of a subject the method comprising receiving characteristic of a subject, receiving water characteristics of a pool, floating the subject in the pool of water, having the subject exhale sufficiently to reach a neutrally buoyant state in the pool, further exhaling air of the subject into an air measuring device after reaching a neutrally buoyant state, and determining body composition or underwater weight of a subject based on the subject characteristics, the water characteristics, the amount of air exhaled after reaching the neutrally buoyant state, and.  

Patterson teaches a monitoring of a submerged subject, with the monitoring comprising receiving subject characteristics, characteristics of the body of water, and receiving exhaled air of the subject. This monitoring then enables a calculation of body composition.
Yet their combined efforts do not fairly teach or suggest performing body composition analysis of a subject after the subject becomes neutrally buoyant, by specifically sampling exhalation after the subject has become neutrally buoyant and performing the analysis based on the remaining gathered air.
Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791